Exhibit 10.2.1
 
 
FIRST AMENDMENT TO INVESTMENT ADVISORY
AND
ADMINISTRATIVE SERVICES AGREEMENT


This First Amendment to the Investment Advisory and Administrative Services
Agreement (the “First Amendment”) is made as of January 26, 2015, and effective
as of January 1, 2014 by and between INTEGRITY CAPITAL INCOME FUND, INC., a
Colorado corporation (the “Corporation”), and INTEGRITY WEALTH MANAGEMENT, a
division of Integrity Bank & Trust, a Colorado corporation  (the “Adviser”).


WHEREAS, the Corporation and Adviser desire to amend the Investment Advisory and
Administrative Services Agreement dated August 29, 2014 (the “Agreement”).
Unless otherwise defined in this First Amendment, all defined terms used in this
First Amendment, as denoted by the use of initial capital letters, have the same
meaning as in the Agreement; and


WHEREAS, in light of the change in fiscal year from calendar to October 31, the
Corporation and Adviser discussed revising the calculation of fees so that they
are consistent with the Corporation’s fiscal year end rather than the calendar
year as currently provided for in the Agreement.


WHEREAS, the Corporation and Adviser desire to correct a wording error that was
in the Agreement in order to reflect the fact that the parties have calculated
the Adviser fees based on the fiscal quarter basis rather than on a calendar
quarter basis beginning on January 1, 2014.  The parties do not believe that
this is a material amendment to the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Corporation and Adviser agree as follows:


1.            Amendment to Section 3 (Compensation of the Adviser).  Section 3
of the Agreement is amended in its entirety as follows (underlined language
reflects corrected wording):

3.            Compensation of the Adviser.  The Corporation agrees to pay, and
the Adviser agrees to accept, as compensation for the services provided by the
Adviser hereunder, a base management fee (“Base Management Fee”) and an
incentive fee (“Incentive Fee”) as hereinafter set forth.  The Adviser may agree
to temporarily or permanently waive, in whole or in part, the Base Management
Fee and/or the Incentive Fee.


(a)            Base Management Fee.  The Base Management Fee shall be calculated
at an annual rate of 1.5% of the Corporation’s average gross assets.  The Base
Management Fee shall be payable quarterly in arrears, and shall be calculated
based on the average value of the Corporation’s gross assets at the end of the
most recently completed fiscal quarter and appropriately adjusted for any equity
raises or repurchases during the current fiscal quarter.  All or any part of the
Base Management Fee not taken as to any quarter shall be deferred without
interest and may be taken in such other quarter as the Adviser shall determine. 
The Base Management Fee for any partial month or quarter shall be appropriately
pro-rated.  The Base Management Fee shall begin accruing on the Effective Date.
 

 

--------------------------------------------------------------------------------

(b)            Incentive Fee.  The Incentive Fee shall be determined and payable
in arrears as of the end of each fiscal year (and upon termination of this
Agreement, as set forth below), commencing with the fiscal year beginning
November 1, 2014.


The Incentive Fee for a fiscal year shall be an amount equal to 20% of the
Company’s “Net Investment Income” above 7.5% for the year.  “Net Investment
Income” is defined as all income accrued during the year minus the Company’s
operating expenses, Base Management Fee and expenses payable under this
Agreement.  Net Investment Income includes, in the case of investments with a
deferred interest feature (such as original issue discount debt instruments with
payable-in-kind interest and zero coupon securities) accrued income that the
Corporation has not yet received in cash.  Net Investment Income does include
any realized capital gains, realized capital losses, or unrealized capital
depreciation.  It does not include unrealized capital appreciation.  In the
event that this Agreement shall terminate as of a date that is not a fiscal year
end, the termination date shall be treated as though it were a fiscal year end
for purposes of calculating and paying the Incentive Fee.


See Appendix A for examples of how the Incentive Fee is calculated.


2.            Except as specifically amended or modified by the terms of this
First Amendment, the Agreement shall be read, interpreted and construed as
written and executed by the parties. No further amendments or modifications of
the Agreement shall be made or implied unless they are contained in a further
writing executed by the parties.




[Signature Page Follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Investment Advisory and Administrative Services Agreement as of the date first
written above.


“CORPORATION”


INTEGRITY CAPITAL INCOME FUND, INC.






By: /s/Eric
Davis                                                                                              
Name:   Eric Davis
Title:     President






“ADVISOR”


INTEGRITY WEALTH MANAGEMENT,
a division of Integrity Bank & Trust






By: /s/Randall
Rush                                                                                              
Name:      Randall Rush
Title:         Chairman





